DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The following action is in response to the applicant’s amendment filed on July 7, 2021.
Applicant’s cancelation of claims 20-25 has been acknowledged.
Applicant’s amendments to Claims 1, 2, 4-6, 14-19, and 26 regarding the conditional phrasing have been acknowledged and are persuasive therefore the claims are no longer being interpreted conditionally.
Applicants new Claims 27 and 28 have been acknowledged.
Priority
Applicant’s claim for the benefit of foreign priority under 35 U.S.C. 119(a)-(d) to Japanese Patent Application No. 2018-006064, filed on January 18, 2018 acknowledged.  Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action. 37 CFR 41.154(b) and 41.202(e).  Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1-4, 6-7, 11-13, 17-18, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (JP2015136445A – machine translation) and further in view of (KR20010071213A – machine translation) hereinafter KR-2001.
Regarding Claim 1, Tanaka et al. hereinafter Tanaka discloses an ultrasound diagnostic apparatus comprising (Abstract – “An ultrasonic diagnostic apparatus includes”):
a hardware processor which generates sound ray data on ultrasound based on a reception signal from an ultrasound probe (Pg. 5 Para. 13 – “The control unit 18 controls the entire processing of the ultrasonic diagnostic apparatus. Specifically, the control unit 18 is based on various settings / instructions input from the operator via the input device 3 and various control programs and various data read from the internal storage unit 17.”, the control unit is interpreted as a hardware processor, Pg. 4 Para.2 – “the transmission / reception unit 11 generates two-dimensional reflected wave data from the two-dimensional reflected wave signal”), the ultrasound being transmitted from the ultrasound probe to a subject and reflected in the subject and which displays ultrasound images based on the sound ray data on a display (Pg.3 Para.2 – “The ultrasonic probe 1 includes, for example, a plurality of piezoelectric vibrators, and the plurality of piezoelectric vibrators generate ultrasonic waves based on a drive signal supplied from a transmission / reception unit 11 included in the apparatus main body 10. The ultrasonic probe 1 receives a reflected wave from the subject P and converts it into an electrical signal”, Pg. 4 Para.9 – “Here, the image generation unit 14 generally converts (scan converts) a scanning line signal sequence of ultrasonic scanning into a scanning line signal sequence of a video format represented by a television or the like, and monitors an ultrasonic image. Display image data to be displayed on the screen 2 is generated.”); and
an input receiver which receives an input operation for changing display control on the ultrasound images by the hardware processor (Pg.6 Para.5 – “Next, the control unit 18 displays a screen for selecting past ultrasonic examination information D1 recorded in the internal storage unit 17 on the monitor 2, and accepts selection of the ultrasonic examination information D1 from the input device 3 (S14)). The selection of the ultrasonic examination information D1 may be one or plural. Next, the image processing unit 16 loads (refers to) the ultrasonic examination information D1 selected in S14 from the internal storage unit 17 (S15).” therefore by selecting a past image the display control is being changed),
wherein the hardware processor stores the sound ray data used for displaying the ultrasound images or processed data obtained by processing the sound ray data in a storage (Pg.4 last paragraph – “The image memory 15 is a memory for storing image data for display generated by the image generation unit 14”), as playback data to be used for controlling playback and display of the ultrasound images (Pg. 7 Para.7 – “When paused, a rewind / fast-forward operation may be received by operating a rotary switch or the like, and linked playback at a predetermined time position may be performed. Specically, as shown in FIG. 10, when a rewind / fast forward operation is received by operating a rotary switch or the like, the playback processing unit 164 performs an ultrasonic inspection corresponding to the time position by the rewind / fast forward operation. The ultrasonic image of information D2 and the ultrasonic image D3 are read from the internal storage unit 17.”),
wherein the hardware processor performs two-screen display control for displaying a live moving image and a playback image on the display side by side (Fig.5 9 shows a display of two images on one display, Pg. 7 Para. 1 – “the reproduction processing unit 164 performs linked reproduction display in which the ultrasonic image of the current ultrasonic examination information D2 and the reconstructed ultrasonic image D3 are displayed side by side on the monitor 2 (S18)”, Pg. 6 Para.3 – “  FIG. 5 is a flowchart illustrating an example of the operation of the ultrasonic diagnostic apparatus according to the embodiment. Specifically, FIG. 5 shows a current ultrasonic image (live image) acquired from the ultrasonic probe 1 (in real time) and a past ultrasonic image close to the current imaging position of the ultrasonic probe 1. It is a flowchart which shows the process in the case of displaying in a line.”), the live moving image including ultrasound images being sequentially updated and displayed based on the sound ray data which is newly generated (Pg. 6 Para.4 – “Next, the recording unit 162 sequentially records the ultrasonic image + position information acquired by the acquisition unit 161 in the internal storage unit 17 as current ultrasonic examination information D2 (S13)”), and the playback image being ultrasound images replayed and displayed based on the playback data on the live moving image (Pg. 6 Para.12 – “As information D2 [live/moving image] includes information of the time the image was received therefore it is interpreted an ultrasonic image D3 [playback image] similar to D2 would be playback data D3 that is based on playback of the current image D2), and
Conversely Tanaka does not teach wherein, in the two-screen display control,
the hardware processor changes display control on the live moving image according to a first input operation for changing display control on the live moving image received at the input receiver, and
the hardware processor changes display control on the playback image according to a second input operation for changing display control on the playback image received at the input receiver while continuing displaying the live moving image.
However KR-2001 discloses wherein, in the two-screen display control (Pg. 5 Para. 7 – “The stored cardiac cycle image may be stored in one window of a full screen display, or a dual or quad display”),
the hardware processor changes display control on the live moving image according to a first input operation for changing display control on the live moving image received at the input receiver (Pg.4 Para. 6 – “Codec processor 202 also has the ability to combine images that are stored and live in a single real-time display frame. The real-time image sequence is stored in one of the digital storage devices and retrieved simultaneously with the real-time image sequence of the live situation currently being generated by the ultrasound system”, therefore a live moving image is one of the images being displayed, Pg. 5 bridging para. – “The user can simultaneously scan through all four image sequences on the quad display, or click through one of the quad images to highlight only the image sequence to highlight”, therefore the user can select an image to control including the live image that is displayed), and
the hardware processor changes display control on the playback image according to a second input operation for changing display control on the playback image received at the input receiver while continuing displaying the live moving image (Pg.4 Para. 6 – “Codec processor 202 also has the ability to combine images that are stored and live in a single real-time display frame. The real-time image sequence is stored in one of the digital storage devices and retrieved simultaneously with the real-time image sequence of the live situation currently being generated by the ultrasound system”, Pg.3 first full para. – “The images and electronic marks are stored digitally, and the control for reviewing the stored images at playback allows the clinician to quickly review the cardiac images of interest, from one marked image to another, or one marked heart.”, therefore it is interpreted a stored image can be used as a playback image and is one of the images being displayed, Pg. 5 bridging para. – “The user can simultaneously scan through all four image sequences on the quad display, or click through one of the quad images to highlight only the image sequence to highlight”, therefore the user can select an image to control).
Tanaka and KR-2001 are both analogous arts considering they are both in the field of multi-image display of ultrasound images.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanaka to incorporate the image selection for control of KR-2001 to achieve the same results. One would have motivation to combine because it allows “a user to mark real-time images that are acquired or reviewed from storage” (Abstract).
Regarding Claim 2, Tanaka and KR-2001 disclose all the elements of the claimed invention as cited in Claim 1.
Conversely Tanaka does not teach wherein the hardware processor displays one of the ultrasound images of multiple frames based on the playback data as the playback image, and
wherein the hardware processor changes frame of the playback image to be displayed according to the second input operation.
However KR-2001 discloses wherein the hardware processor displays one of the ultrasound images of multiple frames based on the playback data as the playback image (Pg. 4-5 bridging para. – “4 illustrates a quad display appearing on the monitor screen 52 when played back by the digital video storage system of the present invention…When the user clicks on the first button 402, the user can scan through successive frames of the image sequence one frame at a time”, therefore one of multiple frames is chosen in the playback image to be displayed), and
wherein the hardware processor changes frame of the playback image to be displayed according to the second input operation (Pg. 5 bridging para. – “The user can simultaneously scan through all four image sequences on the quad display, or click through one of the quad images to highlight only the image sequence to highlight”, therefore the user can select an image to control, Pg. 4-5 bridging para. – “4 illustrates a quad display appearing on the monitor screen 52 when played back by the digital video storage system of the present invention…When the user clicks on the first button 402, the user can scan through successive frames of the image sequence one frame at a time”, therefore one of multiple frames is chosen in the playback image by an input operation).
Tanaka and KR-2001 are both analogous arts considering they are both in the field of multi-image display of ultrasound images.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanaka to incorporate the image frame selection for control of KR-2001 to achieve the same results. One would have motivation to combine because it allows “a user to mark real-time images that are acquired or reviewed from storage” (Abstract).
Regarding Claim 3, Tanaka and KR-2001 disclose all the elements of the claimed invention as cited in Claim 1.
wherein the hardware processor displays a moving image of the playback image by sequentially updating an image to be displayed among the ultrasound images of multiple frames based on the playback data.
However KR-2001 discloses wherein the hardware processor displays a moving image of the playback image by sequentially updating an image to be displayed among the ultrasound images of multiple frames based on the playback data (Pg.5 first para. – “Clicking on the virtual button 406 repeatedly will increase the play speed of the image, and clicking on the virtual button 408 repeatedly will reduce the play speed of the image”, therefore if the user can change the speed of the multiple frames it is interpreted the playback image is displayed as a moving image).
Tanaka and KR-2001 are both analogous arts considering they are both in the field of multi-image display of ultrasound images.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanaka to incorporate the image frame selection of KR-2001 to achieve the same results. One would have motivation to combine because it allows “a user to mark real-time images that are acquired or reviewed from storage” (Abstract).
Regarding Claim 4, Tanaka and KR-2001 disclose all the elements of the claimed invention as cited in Claims 1 and 3.
Conversely Tanaka does not teach wherein the second input operation is an instruction for changing playback speed of a moving image of the playback image and the hardware processor changes playback speed of a moving image of the playback image according to the second input operation.
However KR-2001 teaches wherein the second input operation is an instruction for changing playback speed of a moving image of the playback image and the hardware processor changes playback speed of a moving image of the playback image according to the second input operation (Pg.5 first para. – “Clicking on the virtual button 406 repeatedly will increase the play speed of the image, and clicking on .
Tanaka and KR-2001 are both analogous arts considering they are both in the field of multi-image display of ultrasound images.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanaka to incorporate the change of playback speed of KR-2001 to achieve the same results. One would have motivation to combine because it allows “a user to mark real-time images that are acquired or reviewed from storage” (Abstract).
Regarding Claim 6, Tanaka and KR-2001 disclose all the elements of the claimed invention as cited in Claims 1 and 3.
Tanaka further discloses wherein, if the input receiver receives a predetermined input operation under the two-screen display control (Pg.7 Para7. – “the reproduction processing unit 164 performs a freeze operation by the input device 3 or the like. When paused, a rewind / fast-forward operation may be received by operating a rotary switch or the like”), the hardware processor stores, in the storage, image data of moving images including a moving image of the live moving image and a moving image of the playback image (Pg.7 Para.7 – “The ultrasonic image of information D2 [current] and the ultrasonic image D3 [past/playback] are read from the internal storage unit 17.”) according to a predetermined input operation under the two-screen display control (Pg.7 Para7. – “the reproduction processing unit 164 performs a freeze operation by the input device 3 or the like. When paused, a rewind / fast-forward operation may be received by operating a rotary switch or the like”, for clarification it can be interpreted .
Regarding Claim 7, Tanaka and KR-2001 disclose all the elements of the claimed invention as cited in Claim 1.
Tanaka further discloses wherein the input receiver has a touch panel superimposed on a display screen of the display (pg. 3 Para. 10 – “The input device 3 includes a mouse, a keyboard, a button, a panel switch, a touch command screen, a foot switch, a trackball, a joystick, a rotary switch, etc., and receives various settings / instructions from an operator of the ultrasonic diagnostic apparatus. The received various settings / instructions are transferred to the main body 10”), and
Conversely Tanaka does not teach wherein the second input operation is a touch operation on the touch panel.
However KR-2001 discloses wherein the second input operation is a touch operation on the touch panel (Pg. 5 bridging para. – “The user can simultaneously scan through all four image sequences on the quad display, or click through one of the quad images to highlight only the image sequence to highlight”, Pg. 4-5 bridging para. – “The virtual buttons of the virtual control are arranged in the softkey toolbar 400 and provide a function not available on a general VCR to use a variety of direct digital records. When the user clicks on the first button 402, the user can scan through successive frames of the image sequence one frame at a time”).
Tanaka and KR-2001 are both analogous arts considering they are both in the field of multi-image display of ultrasound images.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanaka to incorporate the touch operation on the touch panel of KR-2001 to achieve the same results. One would have motivation to combine because it allows “a user to mark real-time images that are acquired or reviewed from storage” (Abstract).
Regarding Claim 11, Tanaka and KR-2001 disclose all the elements of the claimed invention as cited in Claims 1 and 7.
	Conversely Tanaka does not disclose wherein the hardware processor displays at least one operation target image on the display, the operation target image indicating a target on which the contact operation is to be performed, and
wherein the second input operation is a touch operation on a predetermined operation target image of the at least one operation target image.
However KR-2001 discloses wherein the hardware processor displays at least one operation target image on the display, the operation target image indicating a target on which the contact operation is to be performed (Pg.4 Para.4 – “The controller 336 synchronizes the prestored ultrasound image frame with the timing of the ultrasound display's video display processor and video display processor & D / A (144), so that the user You can switch back and forth between the sequence of images that are currently occurring”, therefore the video display processor is interpreted as the hardware processor, Pg.5 bridging para. – “The user can simultaneously scan through all four image sequences on the quad display, or click through one of the quad images to highlight only the image sequence to highlight”, the highlight is interpreted as at least one operation target image), and
wherein the second input operation is a touch operation on a predetermined operation target image of the at least one operation target image (Pg. 4-5 bridging para. – “The virtual buttons of the virtual control are arranged in the softkey toolbar 400 and provide a function not available on a general VCR to use a variety of direct digital records. When the user clicks on the first button 402, the user can scan through successive frames of the image sequence one frame at a time”, the softkey toolbar is interpreted as a second operation target image).
Tanaka and KR-2001 are both analogous arts considering they are both in the field of multi-image display of ultrasound images.

Regarding Claim 12, Tanaka and KR-2001 disclose all the elements of the claimed invention as cited in Claims 1, 7, and 11.
Conversely Tanaka does not teach wherein the hardware processor displays the predetermined operation target image in a vicinity of the playback image.
However KR-2001 discloses wherein the hardware processor displays the predetermined operation target image in a vicinity of the playback image (Pg. 4-5 bridging para. – “The virtual buttons of the virtual control are arranged in the softkey toolbar 400 and provide a function not available on a general VCR to use a variety of direct digital records. When the user clicks on the first button 402, the user can scan through successive frames of the image sequence one frame at a time”, As shown in Fig. 4 the softkey toolbar 400 is of equal distance to all images therefor it is in the vicinity of the playback image).

    PNG
    media_image1.png
    822
    726
    media_image1.png
    Greyscale


It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanaka to incorporate the operation target image of KR-2001 to achieve the same results. One would have motivation to combine because it allows “a user to mark real-time images that are acquired or reviewed from storage” (Abstract).
Regarding Claim 13, Tanaka and KR-2001 disclose all the elements of the claimed invention as cited in Claims 1, 7, and 11.
Conversely Tanaka does not teach wherein the hardware processor displays the predetermined operation target image in a state superimposed on the playback image.
However KR-2001 discloses wherein the hardware processor displays the predetermined operation target image in a state superimposed on the playback image (Pg.5 Para.8 – “A toolbar 400 is shown in the middle of the ultrasound image display of FIG. 4, and in a preferred embodiment the toolbar can be placed by the user at any location on the display screen”, therefor the toolbar may be placed superimposed on the playback image of KR-2001).
Tanaka and KR-2001 are both analogous arts considering they are both in the field of multi-image display of ultrasound images.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanaka to incorporate the operation target image of KR-2001 to achieve the same results. One would have motivation to combine because it allows “a user to mark real-time images that are acquired or reviewed from storage” (Abstract).
Regarding Claim 17, Tanaka and KR-2001 disclose all the elements of the claimed invention as cited in Claims 1 and 2.
wherein the input receiver has a rotary input key capable of receiving the input operation of rotation (Pg. 3 Para. 10 – “The input device 3 includes a mouse, a keyboard, a button, a panel switch, a touch command screen, a foot switch, a trackball, a joystick, a rotary switch, etc., and receives various settings / instructions from an operator of the ultrasonic diagnostic apparatus.”), and
wherein the second input operation includes rotating the rotary input key and the hardware processor changes a frame of the playback image to be displayed according to a rotation amount and a rotation direction of the rotary input key (Pg. 7, Para. 7 – “When paused, a rewind / fast-forward operation may be received by operating a rotary switch or the like, and linked playback at a predetermined time position may be performed”).
Regarding Claim 18, Tanaka and KR-2001 disclose all the elements of the claimed invention as cited in Claims 1 and 2.
Tanaka further discloses wherein the input receiver has a toggle switch capable of receiving the input operation of tilting to one side and another side along a predetermined direction (Pg.3 Para.10 – “The input device 3 is connected to the device main body 10 via an interface unit 19 described later. The input device 3 includes a mouse, a keyboard, a button, a panel switch, a touch command screen, a foot switch, a trackball, a joystick, a rotary switch, etc., and receives various settings / instructions from an operator of the ultrasonic diagnostic apparatus. The received various settings / instructions are transferred to the main body 10”, a panel switch is interpreted as a rocker/toggle switch a rocker switch functioning in the same way as a toggle switch which is known to be capable of receiving the input operation of tilting to one side and another side), and
wherein the second input operation includes tilting the toggle switch and the hardware processor changes a frame of the playback image to be displayed according to a tilt of the toggle switch and a direction of the tilt (Pg.7 Para.7 – “When paused, a rewind / fast-forward operation may be or the like, and linked playback at a predetermined time position may be performed” based on the known capabilities of a panel switch [toggle switch] it is interpreted the panel switch included in the input device may be used in place of the rotary switch to change frames of the playback image).
Regarding Claim 26, Tanaka discloses A non-transitory computer-readable storage medium storing a program causing a computer provided in an ultrasound diagnostic apparatus to perform (Pg. 5 Para.11 – “The internal storage unit 17 stores various data such as a control program for performing ultrasonic transmission / reception, image processing and display processing, diagnostic information (for example, patient ID, doctor's findings, etc.), diagnostic protocol, and various body marks. To do. The internal storage unit 17 is also used for storing image data stored in the image memory 15 as necessary”:
generating sound ray data on ultrasound based on a reception signal from an ultrasound probe (Pg. 5 Para. 13 – “The control unit 18 controls the entire processing of the ultrasonic diagnostic apparatus. Specifically, the control unit 18 is based on various settings / instructions input from the operator via the input device 3 and various control programs and various data read from the internal storage unit 17.”, Pg. 4 Para. 1 – “The transmission / reception unit 11 performs various processing on the reflected wave signal received by the ultrasonic probe 1 and reflects it.”, Pg. 4 Para.2 – “the transmission / reception unit 11 generates two-dimensional reflected wave data from the two-dimensional reflected wave signal”), the ultrasound being transmitted from the ultrasound probe to a subject and reflected in the subject (Pg.3 Para.2 – “The ultrasonic probe 1 includes, for example, a plurality of piezoelectric vibrators, and the plurality of piezoelectric vibrators generate ultrasonic waves based on a drive signal supplied from a transmission / reception unit 11 included in the apparatus main body 10. The ultrasonic probe 1 receives a reflected wave from the subject P and converts it into an electrical signal”), and
controlling to display ultrasound images based on the sound ray data on a display (Pg. 4 Para.9 – “Here, the image generation unit 14 generally converts (scan converts) a scanning line signal sequence of ultrasonic scanning into a scanning line signal sequence of a video format represented by a television or the like, and monitors an ultrasonic image. Display image data to be displayed on the screen 2 is generated.”),
wherein the program causes the computer to perform (Pg. 5 Para.11 – “The internal storage unit 17 stores various data such as a control program for performing ultrasonic transmission / reception, image processing and display processing, diagnostic information (for example, patient ID, doctor's findings, etc.):
storing the sound ray data used for displaying the ultrasound images or processed data obtained by processing the sound ray data in a storage (Pg.4 last paragraph – “The image memory 15 is a memory for storing image data for display generated by the image generation unit 14”) as playback data which is used for controlling playback and display of the ultrasound images (Pg. 7 Para.7 – “When paused, a rewind / fast-forward operation may be received by operating a rotary switch or the like, and linked playback at a predetermined time position may be performed. Specifically, as shown in FIG. 10, when a rewind / fast forward operation is received by operating a rotary switch or the like, the playback processing unit 164 performs an ultrasonic inspection corresponding to the time position by the rewind / fast forward operation. The ultrasonic image of information D2 and the ultrasonic image D3 are read from the internal storage unit 17.”); and
performing two-screen display control for displaying a live moving image and a playback image on the display side by side (Fig.5 9 shows a display of two images on one display, Pg. 7 Para. 1 – “the reproduction processing unit 164 performs linked reproduction display in which the ultrasonic image of the current ultrasonic examination information D2 and the reconstructed ultrasonic image D3 are displayed side by side on the monitor 2 (S18)”, Pg. 6 Para.3 – “  FIG. 5 is a flowchart illustrating an , the live moving image including ultrasound images being sequentially updated and displayed based on the sound ray data which is newly generated (Pg. 6 Para.4 – “Next, the recording unit 162 sequentially records the ultrasonic image + position information acquired by the acquisition unit 161 in the internal storage unit 17 as current ultrasonic examination information D2 (S13)”), and the playback image being ultrasound images replayed and displayed based on the playback data on the live moving image (Pg. 6 Para.12 – “As a result, an ultrasonic image D3 similar to the current ultrasonic inspection information D2 in which the ultrasonic probe 1 is shifted from 0 cm → 10 cm → 15 cm in the z direction is reconstructed” it is interpreted the current ultrasonic inspection information D2 [live/moving image] includes information of the time the image was received therefore it is interpreted an ultrasonic image D3 [playback image] similar to D2 would be playback data D3 that is based on playback of the current image D2), and
Conversely Tanaka does not teach wherein display control on the live moving image is changed according to a first input operation for changing display control on the live moving image received at a predetermined input receiver in the two-screen display control, and
Wherein display control on the playback image is changed according to a second input operation for changing display control on the playback image received at the input receiver while continuing displaying the live moving image.
However KR-2001 discloses wherein display control on the live moving image is changed according to a first input operation for changing display control on the live moving image received at a predetermined input receiver in the two-screen display control (Pg.4 Para. 6 – “Codec processor 202 also has the ability to combine images that are stored and live in a single real-time display frame. The real-, and
Wherein display control on the playback image is changed according to a second input operation for changing display control on the playback image received at the input receiver while continuing displaying the live moving image (Pg.4 Para. 6 – “Codec processor 202 also has the ability to combine images that are stored and live in a single real-time display frame. The real-time image sequence is stored in one of the digital storage devices and retrieved simultaneously with the real-time image sequence of the live situation currently being generated by the ultrasound system”, Pg.3 first full para. – “The images and electronic marks are stored digitally, and the control for reviewing the stored images at playback allows the clinician to quickly review the cardiac images of interest, from one marked image to another, or one marked heart.”, therefore it is interpreted a stored image can be used as a playback image and is one of the images being displayed, Pg. 5 bridging para. – “The user can simultaneously scan through all four image sequences on the quad display, or click through one of the quad images to highlight only the image sequence to highlight”, therefore the user can select an image to control).
Tanaka and KR-2001 are both analogous arts considering they are both in the field of multi-image display of ultrasound images.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanaka to incorporate the image selection for control of KR-2001 to achieve the same results. One would have motivation to combine because it allows “a user to mark real-time images that are acquired or reviewed from storage” (Abstract).
Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (JP2015136445A – machine translation) in view of (KR20010071213A – machine translation) hereinafter KR-2001 and further in view of Sato (JP2007260129A – machine translation).
Regarding Claim 5, Tanaka and KR-2001 disclose all the elements of the claimed invention as cited in Claims 1 and 3.
Conversely Tanaka and KR-2001 do not teach wherein the second input operation is an instruction for specifying a playback range of a moving image of the playback image and the hardware processor displays an moving image of the playback image within the playback range according to the second input operation.
However Sato discloses wherein the second input operation is an instruction for specifying a playback range of a moving image of the playback image and the hardware processor displays an moving image of the playback image within the playback range according to the second input operation (Pg.6 Para 5 – “In the touch panel screen shown in FIG. 4A, playback in a desired time zone can be designated on the playback bar 724 with a start pointer 721 and an end pointer 722. Since the start pointer 721 and the end pointer 722 can slide to the left and right on the playback bar 724, for example, the start pointer 721 and the end pointer 722 can be specified as shown in FIG. 4B”, Pg.6 Para. 6 – “When the user designates the start pointer 721 and the end pointer 722 and then presses the execution button 725 on the touch panel 72, the designated range of RF data is read from the cine memory 31, and the read RF data is added to the read RF data”).
Tanaka and Sato are both analogous arts considering they are both in the field of ultrasound image playback.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanaka to incorporate the playback range selection of Sato to achieve the same results. One would have motivation to combine because “when the reproduction time 
Regarding Claim 19, Tanaka and KR-2001 disclose all the elements of the claimed invention as cited in Claims 1 and 3.
Tanaka further discloses wherein the input receiver has a push button capable of receiving the input operation of pressing down (Pg.3 Para.10 – “The input device 3 includes a mouse, a keyboard, a button, a panel switch, a touch command screen, a foot switch, a trackball, a joystick, a rotary switch, etc., and receives various settings / instructions from an operator of the ultrasonic diagnostic apparatus”), and
Conversely Tanaka does not teach wherein the second input operation includes pressing the push button and the hardware processor starts or stops display of a moving image of the playback image according to pressing of the push button 
However Sato discloses wherein the second input operation includes pressing the push button and the hardware processor starts or stops display of a moving image of the playback image according to pressing of the push button (Pg.6 Para. 11 – “Alternatively, the user can stop the cine memory playback by pressing a stop button 726 on the touch panel 72 during the cine memory playback”, Pg.7 Para.3 – “the console 71 is provided with a cine playback button 711 for instructing cine memory playback”, Pg.5 Para.4 – “As the user interface means, in addition to the touch panel 72, an ultrasonic diagnostic image display display unit 60 and an input means such as a mouse can be used.”, therefore it is interpreted a user can use the push button of a computer mouse to select cine playback button or the stop button to start or stop the playback image).
Tanaka and Sato are both analogous arts considering they are both in the field of ultrasound image playback.
.
Claims 8, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (JP2015136445A – machine translation) in view of (KR20010071213A – machine translation) hereinafter KR-2001 and further in view of Pelissier et al. (US20090198132A1).
Regarding Claim 8, Tanaka and KR-2001 disclose all the elements of the claimed invention as cited in Claims 1 and 2.
Tanaka further discloses wherein the input receiver has a touch panel superimposed on a display screen of the display (pg. 3 Para. 10 – “The input device 3 includes a mouse, a keyboard, a button, a panel switch, a touch command screen, a foot switch, a trackball, a joystick, a rotary switch, etc., and receives various settings / instructions from an operator of the ultrasonic diagnostic apparatus. The received various settings / instructions are transferred to the main body 10”), 
Conversely Tanaka does not teach wherein the second input operation is a touch operation on the touch panel, and
wherein the hardware processor changes a frame of the playback image to be displayed according to a flick operation and a direction of the flick operation, the flick operation being performed on an area where the touch panel is superimposed on the playback image.
However KR-2001 discloses wherein the second input operation is a touch operation on the touch panel (Pg. 5 bridging para. – “The user can simultaneously scan through all four image sequences on the quad display, or click through one of the quad images to highlight only the image sequence to .
Tanaka and KR-2001 are both analogous arts considering they are both in the field of multi-image display of ultrasound images.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanaka to incorporate the touch operation of the touch panel of KR-2001 to achieve the same results. One would have motivation to combine because it allows “a user to mark real-time images that are acquired or reviewed from storage” (Abstract).
Conversely Tanaka and KR-2001 do not teach wherein the hardware processor changes a frame of the playback image to be displayed according to a flick operation and a direction of the flick operation, the flick operation being performed on an area where the touch panel is superimposed on the playback image.
However Pellisier et al. hereinafter Pellisier discloses wherein the hardware processor changes a frame of the playback image to be displayed according to a flick operation and a direction of the flick operation, the flick operation being performed on an area where the touch panel is superimposed on the playback image (Para [0050] – “In the embodiment of FIG. 7, apparatus 10 comprises a data processor 40 that may comprise, for example, a microprocessor, microcontroller, digital signal processor or the like”, Para [0052] – “Certain implementations of the invention comprise computer processors which execute software instructions which cause the processors to perform a method of the invention”, Para [0038] – “with the image frozen, the operator may navigate through a cineloop by sliding a finger over display 14. Sliding the finger in one direction, for example from left-to-right, may advance the cineloop while sliding the finger in an opposing direction, for example from right-to-left, may go back to .
Tanaka and Pellisier are both analogous arts considering they are both in the field of touch screen command for viewing ultrasound images.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanaka to incorporate the sliding of the finger operation of Pellisier to achieve the same results. One would have motivation to combine because it “permits control over playing of the cineloop or locating specific portions of the cineloop” (Para [0038]).
Regarding Claim 9, Tanaka and KR-2001 disclose all the elements of the claimed invention as cited in Claims 1 and 3.
Tanaka further discloses wherein the input receiver has a touch panel superimposed on a display screen of the display (pg. 3 Para. 10 – “The input device 3 includes a mouse, a keyboard, a button, a panel switch, a touch command screen, a foot switch, a trackball, a joystick, a rotary switch, etc., and receives various settings / instructions from an operator of the ultrasonic diagnostic apparatus. The received various settings / instructions are transferred to the main body 10”), 
Conversely Tanaka does not teach wherein the second input operation is a touch operation on the touch panel, and
wherein the hardware processor starts or stops display of a moving image of the playback image according to a flick operation and a direction of the flick operation, the flick operation being performed on an area where the touch panel is superimposed on the playback image.
 However KR-2001 discloses wherein the second input operation is a touch operation on the touch panel (Pg. 5 bridging para. – “The user can simultaneously scan through all four image sequences on the quad display, or click through one of the quad images to highlight only the image sequence to .
Tanaka and KR-2001 are both analogous arts considering they are both in the field of multi-image display of ultrasound images.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanaka to incorporate the touch operation of the touch panel of KR-2001 to achieve the same results. One would have motivation to combine because it allows “a user to mark real-time images that are acquired or reviewed from storage” (Abstract).
Conversely Tanaka and KR-2001 do not teach wherein the hardware processor starts or stops display of a moving image of the playback image according to a flick operation and a direction of the flick operation, the flick operation being performed on an area where the touch panel is superimposed on the playback image 
However Pellisier discloses wherein the hardware processor starts or stops display of a moving image of the playback image according to a flick operation and a direction of the flick operation, the flick operation being performed on an area where the touch panel is superimposed on the playback image  (Para [0050] – “In the embodiment of FIG. 7, apparatus 10 comprises a data processor 40 that may comprise, for example, a microprocessor, microcontroller, digital signal processor or the like”, Para [0052] – “Certain implementations of the invention comprise computer processors which execute software instructions which cause the processors to perform a method of the invention”, Para [0038] – “with the image frozen, the operator may navigate through a cineloop by sliding a finger over display 14. Sliding the finger in one direction, for example from left-to-right, may advance the cineloop while sliding the finger in an opposing direction, for example from right-to-left, may go back to earlier frames in the locating specific portions of the cineloop”, by locating specific portions of the cineloop it is interpreted a user may swipe through the images one by one therefore starting and stopping the playback by swiping to the next or previous image).
Tanaka and Pellisier are both analogous arts considering they are both in the field of touch screen command for viewing ultrasound images.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanaka to incorporate the sliding of the finger operation of Pellisier to achieve the same results. One would have motivation to combine because it “permits control over playing of the cineloop or locating specific portions of the cineloop” (Para [0038]).
Regarding Claim 10, Tanaka and KR-2001 disclose all the elements of the claimed invention as cited in Claims 1, 3, and 4.
Tanaka further discloses wherein the input receiver has a touch panel superimposed on a display screen of the display (pg. 3 Para. 10 – “The input device 3 includes a mouse, a keyboard, a button, a panel switch, a touch command screen, a foot switch, a trackball, a joystick, a rotary switch, etc., and receives various settings / instructions from an operator of the ultrasonic diagnostic apparatus. The received various settings / instructions are transferred to the main body 10”), 
Conversely Tanaka does not teach wherein the second input operation is a touch operation on the touch panel, and
wherein the hardware processor changes playback speed of a moving image of the playback image according to a flick operation and a direction of the flick operation, the flick operation being performed on an area where the touch panel is superimposed on the playback image. 
wherein the second input operation is a touch operation on the touch panel (Pg. 5 bridging para. – “The user can simultaneously scan through all four image sequences on the quad display, or click through one of the quad images to highlight only the image sequence to highlight”, Pg. 4-5 bridging para. – “The virtual buttons of the virtual control are arranged in the softkey toolbar 400 and provide a function not available on a general VCR to use a variety of direct digital records. When the user clicks on the first button 402, the user can scan through successive frames of the image sequence one frame at a time”).
Tanaka and KR-2001 are both analogous arts considering they are both in the field of multi-image display of ultrasound images.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanaka to incorporate the touch operation of the touch panel of KR-2001 to achieve the same results. One would have motivation to combine because it allows “a user to mark real-time images that are acquired or reviewed from storage” (Abstract).
Conversely Tanaka and KR-2001 do not teach wherein the hardware processor changes playback speed of a moving image of the playback image according to a flick operation and a direction of the flick operation, the flick operation being performed on an area where the touch panel is superimposed on the playback image 
However Pellisier discloses (Para [0050] – “In the embodiment of FIG. 7, apparatus 10 comprises a data processor 40 that may comprise, for example, a microprocessor, microcontroller, digital signal processor or the like”, Para [0052] – “Certain implementations of the invention comprise computer processors which execute software instructions which cause the processors to perform a method of the invention”, Para [0038] – “with the image frozen, the operator may navigate through a cineloop by sliding a finger over display 14. Sliding the finger in one direction, for example from left-to-right, may advance the cineloop while sliding the finger in an opposing direction, for example from right-to-left, .
Tanaka and Pellisier are both analogous arts considering they are both in the field of touch screen command for viewing ultrasound images.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanaka to incorporate the sliding of the finger operation of Pellisier to achieve the same results. One would have motivation to combine because it “permits control over playing of the cineloop or locating specific portions of the cineloop” (Para [0038]).
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (JP2015136445A – machine translation) in view of (KR20010071213A – machine translation) hereinafter KR-2001 and further in view of Lee et al. (US20170090675A1).
Regarding Claim 14, Tanaka and KR-2001 disclose all the elements of the claimed invention as cited in Claims 1, 7, and 11.
Conversely Tanaka does not teach wherein the hardware processor deletes the predetermined operation target image after a predetermined time has elapsed without a touch operation on the touch panel being performed.
However Lee et al. hereinafter Lee discloses wherein the hardware processor deletes the predetermined operation target image after a predetermined time has elapsed without a touch operation on the touch panel being performed (Para [0034] – “When the touch input is no longer received, the display may remove the copy image from the second area”).
Tanaka and Lee are both analogous arts considering they are both in the field of touch screen command for viewing ultrasound images.

Regarding Claim 15, Tanaka and KR-2001 disclose all the elements of the claimed invention as cited in Claims 1, 7, 11, and 14.
Conversely Tanaka does not teach wherein after the predetermined operation target image is deleted, the hardware processor displays the predetermined operation target image in response to a touch operation performed on an area superimposed on the playback image or on a vicinity of the playback image in the touch panel.
However KR-2001 discloses a touch operation performed on an area superimposed on the playback image or on a vicinity of the playback image in the touch panel (Pg. 4-5 bridging para – “The user can simultaneously scan through all four image sequences on the quad display, or click through one of the quad images to highlight only the image sequence to highlight”),
Tanaka and KR-2001 are both analogous arts considering they are both in the field of multi-image display of ultrasound images.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanaka to incorporate the image selection for control of KR-2001 to achieve the same results. One would have motivation to combine because it allows “a user to mark real-time images that are acquired or reviewed from storage” (Abstract).
Conversely Tanaka and KR-2001 do not teach wherein after the predetermined operation target image is deleted, the hardware processor displays the predetermined operation target image in response to a touch operation
wherein after the predetermined operation target image is deleted, the hardware processor displays the predetermined operation target image in response to a touch operation (Para [0026] – [0027] – “The controller may obtain information about a position on the touch screen at which the touch input is received, and may extract a copy image having a preset size with respect to the position.  The ultrasound apparatus may further include an image processor for generating the copy image by capturing the partial image corresponding to the touch input”).
Tanaka and Lee are both analogous arts considering they are both in the field of touch screen command for viewing ultrasound images.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanaka to incorporate deleting an image when a touch operation is not preformed of Lee to achieve the same results. One would have motivation to combine because if a touch input is not performed the deletion of the target image permits for more room on the screen for operational buttons/the ultrasound image and if a touch input is preformed it gives more detail of the image being blocked by the finger. (Fig. 6B compared to Fig. 6C).
Regarding Claim 16, Tanaka and KR-2001 disclose all the elements of the claimed invention as cited in Claims 1, 7, and 11.
Tanaka further discloses after display of the playback image is deleted or after a display of the playback image is switched to a display of another image (Fig. 10 shows a current image (G32) and a past image (G31), Fig. 12 shows the image in the display of the past image has changed)

    PNG
    media_image2.png
    466
    588
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    392
    627
    media_image3.png
    Greyscale

Conversely Tanaka does not teach the hardware processor deletes the predetermined operation target image.
However Lee discloses the hardware processor deletes the predetermined operation target image (Para [0034] – “the display may remove the copy image from the second area”).
Tanaka and Lee are both analogous arts considering they are both in the field of touch screen command for viewing ultrasound images.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanaka to incorporate deleting an image when a touch operation is not preformed of Lee to achieve the same results. One would have motivation to combine because if a touch input is not performed the deletion of the target image permits for more room on the screen for operational buttons/the ultrasound image and if a touch input is preformed it gives more detail of the image being blocked by the finger. (Fig. 6B compared to Fig. 6C).
Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (JP2015136445A – machine translation) in view of (KR20010071213A – machine translation) hereinafter KR-2001 and further in view of Takeda et al. (US20140221836A1).
Regarding Claim 27, Tanaka and KR-2001 disclose all the elements of the claimed invention as cited in Claim 1.
wherein the first input operation is available when the second input operation is available during the two-screen display control.
However Takeda et al. hereinafter Takeda discloses wherein the first input operation is available when the second input operation is available during the two-screen display control (Para [0106] – “the ultrasound image display region U1 is divided into two regions arranged side by side so that a current test image display region U11 and a previously-stored image display region U12 are arranged as shown in FIG. 23. In the current test image display region U11, an ultrasound image UDa currently obtained is displayed. On the left of the previously-stored image display region U12, a date list DL of dates of the past tests with the ultrasound diagnostic imaging apparatus 1 which a patient has undergone is displayed. When a touch operation is performed on one of the dates displayed in the date list DL, thumbnails based on ultrasound image data stored on the date are displayed in a thumbnail list SL2. If a touch operation is performed on one of the thumbnails displayed in the thumbnail list SL2, ultrasound image data of the touched thumbnail is read from the storage unit 109, and an ultrasound image UDb based on the read ultrasound image data is displayed in the previously-stored image display region U12”, therefore the date list and thumbnails that are used as an input for the playback (previously stored image) are interpreted as the second input operation and as shown in Fig. 23 reproduced below the second input operation is available when the first input operation is available the first input operation is interpreted as the Freeze button, Para [0083] – “When determining not to end the scan (Step S105; NO), the control unit 108 determines whether or not a freeze operation is performed with the operation input unit 101 or the operation display unit 107 (Step S106). More specifically, the control unit 108 determines whether or not an operation to change the ultrasound image displayed as a moving image on the display unit 107 a to a still image is performed”.

    PNG
    media_image4.png
    326
    443
    media_image4.png
    Greyscale

Takeda is an analogous art considering it is in the field of touch screen command for viewing a live image and a previously acquired image.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanaka to incorporate the first and second input operations being available at the same time of Takeda to achieve the same results. One would have motivation to combine because “while a test is carried out, an ultrasound image at a past test can be easily referred to” (Para [0106]).
Regarding Claim 28, Tanaka and KR-2001 disclose all the elements of the claimed invention as cited in Claim 1.
Tanaka further discloses wherein the input receiver has a touch panel superimposed on a display screen of the display (Pg. 3 Para. 10 - “The input device 3 includes a mouse, a keyboard, a button, a panel switch, a touch command screen, a foot switch, a trackball, a joystick, a rotary switch, etc., and receives various settings / instructions from an operator of the ultrasonic diagnostic apparatus”, Pg. 6 Para. 6 – “FIG. 6 is an explanatory diagram illustrating an example of the display screen G. As shown in FIG. 6, in S14, the monitor 2 displays a display screen G having items G11 and G12 for selecting the ,
Conversely Tanaka does not disclose wherein the first input operation and the second input operation are touch operations on the touch panel, 
wherein the hardware processor displays a first operation target image outside of an area in which the playback image and the live image are displayed, the first input operation being a touch operation on the first operation target image, and
wherein the hardware processor displays a second operation target image superimposed on the playback image, the second input operation being a touch operation on the second operation target image.
However KR-2001 discloses wherein the hardware processor displays a second operation target image superimposed on the playback image (Pg.5 Para.8 – “A toolbar 400 is shown in the middle of the ultrasound image display of FIG. 4, and in a preferred embodiment the toolbar can be placed by the user at any location on the display screen”, Pg.4 Para. 6 – “Codec processor 202 also has the ability to combine images that are stored and live in a single real-time display frame. The real-time image sequence is stored in one of the digital storage devices and retrieved simultaneously with the real-time image sequence of the live situation currently being generated by the ultrasound system”, therefor the toolbar may be placed superimposed on the playback image of KR-2001),
Tanaka and KR-2001 are both analogous arts considering they are both in the field of multi-image display of ultrasound images.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanaka to incorporate the image selection for control of KR-
Conversely Tanaka and KR-2001 do not teach wherein the first input operation and the second input operation are touch operations on the touch panel, 
wherein the hardware processor displays a first operation target image outside of an area in which the playback image and the live image are displayed, the first input operation being a touch operation on the first operation target image, and
the second input operation being a touch operation on the second operation target image.
However Takeda discloses wherein the first input operation and the second input operation are touch operations on the touch panel (Para [0106] – “the ultrasound image display region U1 is divided into two regions arranged side by side so that a current test image display region U11 and a previously-stored image display region U12 are arranged as shown in FIG. 23. In the current test image display region U11, an ultrasound image UDa currently obtained is displayed. On the left of the previously-stored image display region U12, a date list DL of dates of the past tests with the ultrasound diagnostic imaging apparatus 1 which a patient has undergone is displayed. When a touch operation is performed on one of the dates displayed in the date list DL, thumbnails based on ultrasound image data stored on the date are displayed in a thumbnail list SL2. If a touch operation is performed on one of the thumbnails displayed in the thumbnail list SL2, ultrasound image data of the touched thumbnail is read from the storage unit 109, and an ultrasound image UDb based on the read ultrasound image data is displayed in the previously-stored image display region U12”, therefore the second input operation is a touch operation on a touch panel, Para [0106] – “a current test image display region U11 and a previously-stored image display region U12 are arranged as shown in FIG. 23. In the current test image display region U11, an ultrasound image UDa currently obtained is displayed”, Para [0083] – “the control unit 108 determines whether or not an operation to change the ultrasound image displayed as a moving , 
wherein the hardware processor displays a first operation target image outside of an area in which the playback image and the live image are displayed (Para [0106] – “a current test image display region U11 and a previously-stored image display region U12 are arranged as shown in FIG. 23. In the current test image display region U11, an ultrasound image UDa currently obtained is displayed”, Para [0083] – “the control unit 108 determines whether or not an operation to change the ultrasound image displayed as a moving image on the display unit 107 a to a still image is performed. The freeze operation can be realized, as shown in FIG. 13, by a touch operation on the freeze button B1 while the ultrasound image is displayed as a moving image, for example”, Fig. 23 reproduced below also has a freeze button below the current moving image (UDa) therefore the freeze button is interpreted the first input operation target image which is outside of an area in which the playback image (UDb) and the live image (UDa) are displayed) the first input operation being a touch operation on the first operation target image (Para [0083] – “The freeze operation can be realized, as shown in FIG. 13, by a touch operation on the freeze button B1 while the ultrasound image is displayed as a moving image”, the freeze button is interpreted as the first operation target image and the first input operation is interpreted as the freeze operation), and
the second input operation being a touch operation on the second operation target image (Para [0106] – “the ultrasound image display region U1 is divided into two regions arranged side by side so that a current test image display region U11 and a previously-stored image display region U12 are arranged as shown in FIG. 23. In the current test image display region U11, an ultrasound image UDa touch operation is performed on one of the dates displayed in the date list DL, thumbnails based on ultrasound image data stored on the date are displayed in a thumbnail list SL2. If a touch operation is performed on one of the thumbnails displayed in the thumbnail list SL2, ultrasound image data of the touched thumbnail is read from the storage unit 109, and an ultrasound image UDb based on the read ultrasound image data is displayed in the previously-stored image display region U12”, therefore second operation target image is interpreted as the dates and thumbnails and the second input operation is a touch operation is interpreted as the operation of selecting a playback image).
Takeda is an analogous art considering it is in the field of touch screen command for viewing a live image and a previously acquired image.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanaka to incorporate the first and second input operations being available at the same time of Takeda to achieve the same results. One would have motivation to combine because “while a test is carried out, an ultrasound image at a past test can be easily referred to” (Para [0106]).
Response to Arguments
Applicant’s arguments, see pages 11-12, filed July 7, 2021, with respect to the 35 U.S.C. §103 rejection pertaining to claim 1 has been fully considered and is not persuasive. Applicant argues that the combination of Tanaka and KR-2001 does not teach "the hardware processor changes display control on the live moving image according to a first input operation for changing display control on the live moving image received at the input receiver", specifically applicant argues:

“KR '213 discloses an ultrasonic diagnostic imaging system for digitally storing and retrieving ultrasound image information. An echo signal is detected and processed by a B-mode judging 37 more a harmonic signal detector 128 for display on the display (see page 3, paragraph 10 beginning with "The echo signal is detected and processed ..."). A digital video storage (DVS) system 200 coupled to the video processor 140 processes digital video signals and audio in real time for recording, transmission, or playback (page 3, paragraph 11). A codec 202 of the DVS system 200 can combine images that are stored and live in a single real-time display frame (see page 4, sixth paragraph). Virtual buttons are displayed and can be selected to control the playback stored video signals (paragraph bridging pages 4-5). 
The Office Action refers to page 4, paragraph 6, and the paragraph bridging pages 4 and 5 of KR '213 as disclosing the above features. Page 4, paragraph 6 of KR '213 discloses that a codec processor 202 can combine images that are stored and live in a single real-time display frame. However, the paragraph bridging pages 4 and 5 of KR '213 refers to Figure 4, which shows a virtual buttons in a toolbar 400 that are typical VCR functions, and states that a user can scan through successive frames of an image sequence. The scanning refers to a playback of a stored images. If a display frame is live, a user cannot scan through the frames. Thus, the VCR functions disclosed in the Examiner-cited sections of KR '213 relate to playback functions and KR '213 cannot be considered to disclose a first input operation for changing display control on the live moving image.”

However KR-2001 clearly discloses “The present invention includes the ability to mark ultrasound images and sequences of particular interest in real time for later review, replacing the VCR with all-digital means for the storage of real-time ultrasound images” (Pg. 3 first para. after fig. descriptions). Therefore the invention of KR-2001 is replacing VCR.   As cited in the rejection of Claim 1 KR-2001 discloses a stored image and a live real-time image displayed simultaneously.  KR-2001 also discloses as cited above in Pg. 5 bridging para. – “The user can simultaneously scan through all four image sequences on the quad display, or click through one of the quad images to highlight only the image sequence to highlight”, therefore if a live image is displayed simultaneously with a stored image it is interpreted the user can select an image to control including the live image that is displayed.    Additionally the abstract of KR-2001 discloses “user control to allow a user to mark real-time images that are acquired”, therefore it is interpreted the acquired [live] images can be marked.  Additionally Pg. 5 Para. 5 discloses “the clinician examines the image of the subject in more detail to eliminate unnecessary images and / or reviews the real time image to save the image or sequence of the subject of interest”, therefore the clinician would perform an input operation to change the display of the live image to save and review it. Therefore the Claim 1 rejection will be maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE C LANGHALS whose telephone number is (571)272-6258.  The examiner can normally be reached on Mon.-Thurs. alternate Fridays 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.C.L./           Examiner, Art Unit 3793                                                                                                                                                                                         




/SERKAN AKAR/Acting Supervisory Patent Examiner of Art Unit 3793